           Case 1:19-cr-10479-DJC Document 31 Filed 04/24/20 Page 1 of 15



                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                              )
                                                      )
v.                                                    )       Docket No. 19-CR-10479-DJC
                                                      )
BRUCE SARTWELL                                        )


 DEFENDANT’S EMERGENCY MOTION TO RECONSIDER PRETRIAL RELEASE
 ON CONDITIONS BASED ON CHANGED CIRCUMSTANCES AND THE COVID-19
                           PANDEMIC


        The Defendant, Bruce Sartwell, respectfully moves this court, on an emergency basis, to

reconsider its prior order regarding pre-trial detention and to release him on conditions pending

trial in this matter. The Government objects.

        Mr. Sartwell is charged with a non-violent offense, possession of an unregistered firearm,

in violation of 26 U.S.C. § 5861(d).1 Detention hearings have been held in this matter before

both the Magistrate and District Court Judges assigned to this case on November 6, 2019 and

then again on January 31, 2020. See Docket Entry (“DE”) 6, 24. On both occasions, the Court

issued orders of detention for Mr. Sartwell, not based on his being a risk of flight but rather on

the conclusion that he posed a potential danger to the community based primarily upon the

circumstances surrounding the discovery of the firearm at issue. See DE 11, 25.

        In both instances, the Court placed a particular emphasis on discomfort with the prospect

of Mr. Sartwell potentially releasing to his home address. The reasoning was consistent in both




1 The Government has not charged Mr. Sartwell with any additional counts in a superseding indictment relative to
any other items found at his residence. This includes the purported “silencer” that was intercepted by law
enforcement at a U.S. Postal Service location prior to delivery to Mr. Sartwell’s residence. This alleged silencer
figured prominently in the application for a search warrant for Mr. Sartwell’s residence and ultimately led to the
discovery of the unregistered AR-15 style rifle with which he is currently charged.
         Case 1:19-cr-10479-DJC Document 31 Filed 04/24/20 Page 2 of 15



orders and highlighted that the Sartwell home is where law enforcement discovered an AR-15

style rifle that had been secreted in a hidden area in the garage. Moreover, other firearm

accessories (including a purported silencer and a body armor plate), ammunition, and tools that

could be utilized to build similar rifles were discovered in various areas of the home. In

preparation for his initial detention hearing, Mr. Sartwell did participate in a Pretrial Services

interview. He is currently being detained at the Plymouth County Correctional Facility

(“Plymouth”).

       In terms of preexisting medical problems, Mr. Sartwell describes that he uses an inhaler

(albuterol) in order to address problems with his breathing. Albuterol is used to treat individuals

who suffer from asthma as it is referred to as a bronchodilator and relaxes the muscles of the

human airway and increases airflow to the lungs. Given the existence of a history of respiratory

problems, the current conditions at Plymouth place Mr. Sartwell at high risk both for contracting

COVID-19 and for potentially experiencing life-threatening complications. He is terrified that

his health will most certainly deteriorate the longer he remains in his current situation.

       The Plymouth facility has done little to create a safe environment for inmates and staff

that implements adequate social distancing measures. Mr. Sartwell has reported the following

to defense counsel about the conditions in the jail. The unit or “Pod” that Mr. Sartwell is

housed in has been split in half. The inmates are locked in for 20 hours a day and each half of

the “Pod” is allowed out of their cells at different times. This was the case even during the

Easter holiday. When inmates are outside of their cells to eat or watch television in the common

area, they still sit side by side but are not able to be 6 feet apart from each other. The bathroom

and shower facilities offer no more privacy.


                                                  2
         Case 1:19-cr-10479-DJC Document 31 Filed 04/24/20 Page 3 of 15



        Each inmate is provided a single facemask once a week. As described in recent media

reports, re-use of masks for days at a time is not optimal unless they can be cleaned somehow.

That is not an option that is available at Plymouth. In addition, inmates are provided with no

cleaning products for use in their cells. Even more alarming, the jail staff and nurses in medical

are not wearing facemasks regularly and Mr. Sartwell, as well as other inmates in his unit, feel

that this is how the virus is going to get into the facility as they are the only individuals leaving

and reentering the jail.

        Mr. Sartwell has observed that when any inmate appears to be ill, the guards simply take

the individual to a different unit at the jail to quarantine them. No follow up testing of inmates

in his “Pod” is being done as the jail does not have the volume of testing kits necessary to

undertake such a task. In terms of the cleanliness of the “Pod”/unit, Mr. Sartwell is allowed out

of his cell on occasion to help wipe down hand railings and surfaces in the common area with a

single cleaning rag. The guards spray a small amount of cleaning solution on the rag before it is

given to him to use. It is just a matter of time before the virus is confirmed to be present at

Plymouth and at that point, it will likely be too late for the inmate population housed there. The

Donald Wyatt Detention facility (“Wyatt”) in Rhode Island had similarly reported no cases of

COVID-19 among the inmate population at their facility. The first confirmed case of an inmate

testing positive was reported on April 21, 2020. As of today’s date, April 24, 2020, the United

States Marshals Service has reported to the U.S. District Court for the District of Massachusetts

that the number of inmates testing positive for the virus is now 8 with a little over 20 additional

testing results for other inmates still outstanding.




                                                   3
           Case 1:19-cr-10479-DJC Document 31 Filed 04/24/20 Page 4 of 15



                                          Background

         As of April 24, 2020, the new strain of coronavirus, which causes COVID-19, has

infected over 2,736,979 people, leading to at least 192,125 deaths worldwide. 2 On March 11,

2020 the World Health Organization officially classified COVID-19 as a pandemic. 3 On March

13, 2020, President Trump declared a national emergency to address the pandemic. 4 Governor

Baker declared a state of emergency in Massachusetts on March 10. To date, the pandemic has

caused the Governor to issue well over 30 emergency orders. 5 Those orders range from closing

all elementary and secondary schools to prohibiting on-site consumption of food and beverages

to restricting visitor access to nursing homes to prohibiting public gatherings of more than 25

people. Id. Governor Raimondo of Rhode Island declared a state of emergency on March 9th and

has issued similar orders. 6 As an example, on March 27, 2020, the state of Rhode Island will


2
 Center for Systems Science and Engineering at Johns Hopkins University, Coronavirus
COVID-19 Global Cases Dashboard (April 24, 2020), at
https://gisanddata.maps.arcgis.com/apps/opsdashboard/index.html#/bda7594740fd40299423467
b48e9ecf6.

See also World Health Organization, Cornoavirus disease 2019 (COVID-19) Situation Report –
62 (Mar. 21, 2020) https://www.who.int/docs/default-source/coronaviruse/situation-
reports/20200322-sitrep-62-covid-19.pdf?sfvrsn=f7764c46_2
3
  WHO Characterizes COVID-19 as a Pandemic, World Health Organization (March 11, 2020)
at https://bit.ly/2W8dwpS.
4
  Remarks by President Trump, Vice president Pence, and Members of the Coronavirus Task
Force in Press Conference (March 13, 2020). https://www.whitehouse.gov/briefings-
statements/remarks-president-trump-vice-president-pence-members-coronavirus-task-force-
press-conference-3/
5
    https://www.mass.gov/info-details/covid-19-state-of-emergency.
6
 Governor Raimondo’s executive orders are available at
https://health.ri.gov/diseases/ncov2019/. See also Eli Sherman, 83 Total COVID-19 cases in RI;
Gov Orders Additional Business Closures, WPRI.com (Mar. 22, 2020)
                                                 4
         Case 1:19-cr-10479-DJC Document 31 Filed 04/24/20 Page 5 of 15



stop any motor vehicles with New York license plates to question their compliance with

quarantine protocols. The states of California, Connecticut, Illinois, New York and New Jersey

have issued “stay at home” or “shelter in place” emergency orders prohibiting non-essential

travel and assembly. At the time of the drafting of this motion approximately 84 million

Americans are subject to “stay at home” or “shelter in place” orders.

       Following the lead of government officials, this Court has issued multiple General Orders

relative to coronavirus, including continuing all jury trials that were scheduled to begin before

April 27th (General Order 20-2) and continuing all criminal hearings and deadlines other than

motions for release or detention for 60 days, unless there is a case-specific liberty or public

safety interest. (General Order 20-4). Other measures include postponing grand juries, civil

mediation sessions and naturalization ceremonies, and restricting courthouse visitors.

       Virtually all of the precautionary measures are designed to keep people out of crowded

places and to require “social distancing” to lessen the spread of the virus because it is highly

contagious. The Centers for Disease Control and Prevention (“CDC”) advise that the virus passes

through coughing and by contact with surfaces. 7 New data published in the New England

Journal of Medicine found that the highly-contagious “virus can remain viable and infectious in

aerosols for hours and on surfaces up to days.” 8 To combat transmission, the CDC has issued



https://www.wpri.com/health/coronavirus/raimondo-covid-19-update-sunday/.
7
  See “How It Spreads,” Center for Disease Control and Prevention (last accessed 03/21/2020),
https://www.cdc.gov/coronavirus/2019-ncov/prepare/transmission.html.
8
  Neeltje van Doremalen, et. al, Aerosol and Surface Stability of SARS-CoV-2 as Compared
with SARS-CoV-1, New England J. Med., (March 17, 2020),
nejm.org/doi/10.1056/NEJMc2004973.

                                                  5
         Case 1:19-cr-10479-DJC Document 31 Filed 04/24/20 Page 6 of 15



guidance discouraging gatherings of more than 10 people in one place. 9 The CDC also urges

social distancing—every person should remain at a distance of at least six feet from every other

person. 10 Proper hygiene, including frequent cleaning of all surfaces and frequent, thorough

hand washing is also recommended.

       A. COVID-19 Presents an Even Worse Threat In High-Risk Settings Like Jails.

       The recommended measures for mitigating the spread of COVID-19 are not readily

available for incarcerated inmates or those who must interact with them. Congregate settings

such as jails and prisons allow for rapid spread of infectious diseases that are transmitted person

to person, especially those passed by droplets through coughing and sneezing. In prison people

are confined in close proximity to one another and to the staff. When people must share sleeping

areas, dining halls, bathrooms, showers and other common areas, the opportunities for

transmission are greater. In addition, there are reduced opportunities to apply necessary hygiene

measures, as jails and prisons are often under resourced and ill-equipped.

        Compounding the problem, many people who are incarcerated also have chronic

underlying health conditions, like asthma, diabetes, hypertension or HIV, that place them at

elevated risk for contracting serious COVID-19. Incarcerated people have poorer health than the

general population, and even at the best of times, medical care is limited in federal pretrial



9
  Implementation of Mitigation Strategies for Communities with Local COVID-19
Transmission, Center for Disease Control and Prevention, 3 (Mar. 12, 2020) available at
https://www.cdc.gov/coronavirus/2019-ncov/downloads/community-mitigation-strategy.pdf.
10
   See supra note 7; see also Lisa Maragakis, “Coronavirus, Social Distancing, and Self-
Quarantine,” John Hopkins Univ. (last accessed March 21, 2020)
https://www.hopkinsmedicine.org/health/conditions-and-diseases/coronavirus/coronavirus-
social-distancing-and-self-quarantine.

                                                  6
         Case 1:19-cr-10479-DJC Document 31 Filed 04/24/20 Page 7 of 15



detention centers. 11 Recently gathered statistics also indicate that minority populations in this

country, particularly African-Americans and Hispanics, are being disproportionately affected by

this pandemic. https://www.nbcnews.com/meet-the-press/video/african-americans-seeing-higher-

rates-of-hospitalization-and-fatalities-81947717694. This is attributable to socioeconomic

pressures that result in a historical lack of access to health care in these communities, poor

nutrition options, and medical problems that many individuals are not even aware they have. It

is no secret that this country’s prison population is weighted toward African American and

Hispanic individuals and Plymouth is no exception.

       Plymouth is a congregate jail facility that that was designed to hold up to 1,200

prisoners.12 Plymouth is no different than a cruise ship 13 or nursing home 14 – places where the

virus has run rampant. The facility is an environment in which the COVID-19 virus can easily

gain a foothold and, when it does, spread rapidly jeopardizing the life and safety of the

Defendant. This is evident from the outbreak that has occurred at Wyatt. According to public

health experts, incarcerated individuals “are at special risk of infection, given their living

situations,” and “may also be less able to participate in proactive measures to keep themselves



11
  Laura M. Maruschak et al. (2015). Medical Problems of State and Federal Prisoners and Jail
Inmates, 2011-12. NCJ 248491. Washington, D.C.: U.S. Department of Justice, Bureau of
Justice Statistics, at https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf.

12 https://pcsdma.org/abouthistory.html
13
 Center for Disease Control & Prevention, COVID-19 and Cruise Ship Travel (last accessed
March 21, 2020) https://wwwnc.cdc.gov/travel/notices/warning/coronavirus-cruise-ship.
14
  Los Angeles Times, Seattle-area nursing home deaths jump to 13 with COVID-19 and 11 of
unknown causes, https://www.latimes.com/world-nation/story/2020-03-07/nursing-home-
coronavirus-deaths.

                                                  7
         Case 1:19-cr-10479-DJC Document 31 Filed 04/24/20 Page 8 of 15



safe;” “infection control is challenging in these settings.” 15 Medical professionals behind bars

are sounding the alarm as well. See Craig McCarthy, Top Rikers Doctor: Coronavirus ‘Storm is

Coming,’ N.Y. Post (Mar. 19, 2020) (“[W]e cannot change the fundamental nature of jail. We

cannot socially distance dozens of elderly men living in a dorm, sharing a bathroom. Think of a

cruise ship recklessly boarding more passengers each day. . . .Please let as many out as you

possibly can.”). See also Jennifer Grannerman, A Rikers Island Doctor Speaks Out to Save Her

Elderly Patients from the Cornoavirus, The New Yorker, Mar. 20, 2020.

       In China, officials have confirmed the coronavirus spreading at a rapid pace in Chinese

prisons, counting 500 cases. 16 Courts across Iran have granted 54,000 inmates furlough as part

of the measures to contain coronavirus across the country. 17 In the U.S., steps are already being

taken in some jurisdictions to facilitate the release of elderly and sick prisoners and to reduce jail

populations by discouraging the refusing the admission of individuals arrested on non-violent

misdemeanor charges. See, e.g., Zusha Elinson and Deanna Paul, Jails Release Prisoners,

Fearing Coronavirus Outbreak, Wall Street Journal (Mar. 22, 2020). This is happening in

Massachusetts as well. See Citing Risk of Coronavirus Spread, DA Rollins Seeks Release of

Many Suspects From Custody,” WCVB Channel 5 (Mar. 20, 2020) available at



15
   “Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-President
Mike Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts
in the United States,” (March 2, 2020), at https://bit.ly/2W9V6oS.
16
   Rhea Mahbubani, Chinese Jails Have Become Hotbeds of Coronavirus As More Than 500
Cases Have Erupted, Prompting the Ouster of Several Officials, Business Insider (Feb. 21, 2020)
at https://www.businessinsider.com/500-coronavirus-cases-reported-in-jails-in-china-2020-2.
17
  Coronavirus: Iran Temporarily frees 54,000 prisoners to combat spread, BBC News, (Mar. 3,
2020) https://www.bbc.com/news/world-middle-east-51723398.

                                                  8
         Case 1:19-cr-10479-DJC Document 31 Filed 04/24/20 Page 9 of 15



https://www.wcvb.com/article/citing-risk-of-coronavirus-spread-da-rollins-seeks-release-of-

many-suspects-from-custody/31781799#

       Realizing that a crisis is looming, voices in Congress are calling on the Department of

Justice to “do all they can to release as many people as possible who are currently behind bars

and at risk of getting sick.” See March 19, 2020 Letter from U.S. Reps. Jerrold Nadler & Karen

Bass to Attorney General William P Barr (“With large numbers of people living in close

proximity to one another, many of them elderly or living with chronic diseases, DOJ must act

now to save lives. Accordingly, we urge you to put in place measures to ensure that both the flow

of prisoners into federal facilities is slowed significantly and that prisoners who can and should

be released are released forthwith. We cannot wait any longer to take action.”); 18 see also March

19, 2020 Letter from Senator Kathleen Harris to BOP Director Michael Carvajal (noting that

“[e]merging research has demonstrated how dangerous coronavirus is for the elderly and those

with underlying conditions and compromised immune systems” and urging BOP to “tak[e]

reasonable steps to reduce the incarcerated population and guard against potential exposure to

coronavirus”). 19



18
  Available at https://judiciary.house.gov/uploadedfiles/2020-03-
19_letter_to_ag_barr_re_covid19.pdf
19
   Available at
https://www.harris.senate.gov/imo/media/doc/Harris%20Letter%20to%20Carvajal%20(3.19).pdf

See also March 9, 2020 letter from fifteen United States Senators to BOP Director Carvajal,
available at
https://www.warren.senate.gov/imo/media/doc/2020-03-
09%20Senator%20Warren%20Letter%20to%20BOP%20re%20Coronavirus.pdf

See also Mark Hallum, Three New York Congress members tell feds to spring non-violent
offenders from jail, AMNY (Mar. 22, 2020) available at
                                             9
        Case 1:19-cr-10479-DJC Document 31 Filed 04/24/20 Page 10 of 15



       Federal Courts are also beginning to recognize the risk and follow suit. See Xochihua-

James v. Barr, No. 18-71460 (9th Cir. Mar. 23, 2020) (unpublished) (sua sponte releasing

detainee from immigration detention “[I]n light of the rapidly escalating public health crisis”);

United States v. Jaffee, No. 19-cr-88 (D.D.C. Mar. 26, 2020) (releasing defendant with criminal

history in gun & drug case, citing “palpable” risk of spread in jail and “real” risk of

“overburdening the jail’s healthcare resources”; “the Court is . . . convinced that incarcerating

the defendant while the current COVID-19 crisis continues to expand poses a greater risk to

community safety than posed by Defendant’s release to home confinement”); United States v

Garlock, No. 18-CR-00418-VC-1, 2020 WL 1439980, at *1 (N.D. Cal. Mar. 25, 2020) (citing

“chaos” inside federal prisons in sua sponte extending time to self-surrender: “[b]y now it almost

goes without saying that we should not be adding to the prison population during the COVID-19

pandemic if it can be avoided”); United States v. Perez, No. 19 CR. 297 (PAE), 2020 WL

1329225, at *1 (S.D.N.Y. Mar. 19, 2020) (releasing defendant due to the “heightened risk of

dangerous complications should he contract COVID-19”); United States v. Stephens, 2020 WL

1295155, __F. Supp. 3d__ (S.D.N.Y. Mar. 19, 2020) (releasing defendant in light of “the

unprecedented and extraordinarily dangerous nature of the COVID-19 pandemic”); In re

Manrigue, 2020 WL 1307109 (N.D. Cal. Mar. 19, 2020) (“The risk that this vulnerable person

will contract COVID-19 while in jail is a special circumstance that warrants bail.”); In re

Request to Commute or Suspend County Jail Sentences, Docket No. 084230 (N.J. Mar. 22, 2020)

(releasing large class of defendants serving time in county jail “in light of the Public Health



https://www.amny.com/coronavirus/three-new-york-congress-members-tell-feds-to-spring-non-
violent-offenders-from-jail/

                                                 10
        Case 1:19-cr-10479-DJC Document 31 Filed 04/24/20 Page 11 of 15



Emergency” caused by COVID-19); see also United States v. Matthaei, No. 1:19-CV-00243-

BLW, 2020 WL 1443227, at *1 (D. Idaho Mar. 16, 2020) (extending self-surrender date by 90

days in light of COVID-19); United States v. Barkman, 2020 U.S. Dist. LEXIS 45628 (D. Nev.

Mar. 17, 2020) (suspending intermittent confinement because “[t]here is a pandemic that poses a

direct risk if Mr. Barkman . . . is admitted to the inmate population of the Wahoe County

Detention Facility”); United States v. Copeland, No. 2:05-cr-135-DCN (D.S.C. Mar. 24, 2020)

(granting compassionate release to defendant in part due to “Congress’s desire for courts to

release individuals the age defendant is, with the ailments that defendant has during this current

pandemic”).

       Mr. Sartwell uses an albuterol inhaler to address his preexisting respiratory issues. The

conditions he describes at Plymouth will not protect him from the heightened risk he faces if he

contracts the virus. He and his family are living in constant fear of the environment in which he

is being forced to live and they feel he is in jeopardy every minute of the day.



                                     LEGAL ARGUMENT

       A “judicial officer may, by subsequent order, permit the temporary release of the person,

in the custody of a United States marshal or another appropriate person, to the extent that the

judicial officer determines such release to be necessary for preparation of the person's defense or

for another compelling reason.” 18 U.S.C. § 3142(i). See also United States v. Angiulo, 755 F.2d

969, 972-73 (1st Cir. 1985) (holding that the magistrate who issues a detention order has inherent

authority to reconsider that order). Compelling reasons may exist where release is necessary for

the preparation of the defendant’s defense, see 18 U.S.C. § 3142(i), or where the defendant’s


                                                 11
           Case 1:19-cr-10479-DJC Document 31 Filed 04/24/20 Page 12 of 15



serious medical conditions warrant release, see, e.g., United States v. Rebollo-Andino, 312 F.

App’x 346, 348 (1st Cir. 2009) (explaining that a defendant who is denied bail “retains the

ability to request[,] . . . in extraordinary circumstances, . . . temporary release under § 3142(i)”

should future developments with respect to his medical conditions so warrant); see also United

States v. Birbragher, No. 07-cr-1023-(LRR), 2008 WL 1883504, at *2 (N.D. Iowa Apr. 25,

2008) (describing United States v. Scarpa, 815 F. Supp. 88 (E.D.N.Y. 1993), and United States

v. Cordero Caraballo, 185 F. Supp. 2d 143 (D.P.R. 2002), as cases in which courts found

“compelling reason” to temporarily release defendants due to the defendants’ serious medical

issues)

          The circumstances that existed when Mr. Sartwell’s prior detention hearings concluded

have now drastically changed. There is a pandemic that poses a direct risk to Mr. Sartwell that is

far greater if he continues to be detained during this public health crisis. Mr. Sartwell is

particularly vulnerable to coronavirus due to his respiratory issues and because he is being forced

to live in close proximity to individuals who are not being tested in an environment where the

disease will likely spread quickly. This situation is intolerable and inhumane and continued

incarceration seriously jeopardizes his health and life.

          A. The Bail Reform Act Requires Mr. Sartwell’s release.

          As an initial matter, the Bail Reform Act requires that a court should “bear in mind that it

is only a ‘limited group of offenders’ who should be denied bail pending trial.” United States v.

Shakur, 817 F.2d 189, 195 (2d Cir. 1987) (quoting S. Rep. No. 98-225 at 7, as reprinted in 1984

U.S.C.CA.N. 3182, 3189); see United States v. Salerno, 481 U.S. 739, 755 (1987) (suggesting

that “detention prior to trial or without trial is the carefully limited exception” to liberty before


                                                   12
           Case 1:19-cr-10479-DJC Document 31 Filed 04/24/20 Page 13 of 15



trial). One charged with a crime is, after all, presumed innocent. Stack v. Boyle, 342 U.S. 1, 4

(1951). A single individual unnecessarily detained before trial is one individual too many, and

the increasing use of the practice places tremendous wear on our constitutional system. United

States v. Montalvo-Murillo, 495 U.S. 711, 723–24 (1990) (Stevens, J., dissenting, joined by

Brennan and Marshall, JJ.). Due to the crucial interests involved, it follows that a “case-by-case”

approach is required at any stage of the case in assessing the propriety of pretrial detention. See

United States v. Gonzales-Claudio, 806 F.2d 334, 340 (2d Cir. 1986) (discussing due process

analysis for evaluating propriety of prolonged pretrial detention, and the interests at stake)

(citations omitted), cert. dismissed sub nom., Melendez-Carrion v. United States, 479 U.S. 978

(1986).

          This Court should consider the “total harm and benefits to prisoner and society” that

continued pretrial imprisonment of Mr. Sartwell will yield, relative to the heightened health risks

posed to Mr. Sartwell during this rapidly encroaching pandemic. See United States v. D.W., 198

F. Supp. 3d 18, 23 (E.D.N.Y. 2016); Davis v. Ayala, 135 S. Ct. 2187, 2209 (2015) (Kennedy, J.,

concurring) (calling for heightened judicial scrutiny of the projected impact of jail and prison

conditions on a defendant); United States v. Mateo, 299 F. Supp. 2d 201, 212 (S.D.N.Y. 2004)

(reducing sentence where defendant’s pretrial conditions were “qualitatively more severe in kind

and degree than the prospect of such experiences reasonably foreseeable in the ordinary case”);

United States v. Francis, 129 F. Supp. 2d 612, 619-20 (S.D.N.Y. 2001) (reducing sentence in

acknowledgment of “the qualitatively different, substandard conditions to which the Defendant

was subjected” in pretrial detention). Courts have long recognized that there is no greater

necessity than keeping a defendant alive, no matter the charge. See United States v. Scarpa, 815


                                                  13
        Case 1:19-cr-10479-DJC Document 31 Filed 04/24/20 Page 14 of 15



F.Supp.88 (E.D.N.Y. 1993) (pretrial defendant with AIDS facing murder charges released on

bail because of the “unacceptably high risk of infection and death on a daily basis inside the

MCC”); United States v. Adams, No. 6:19-mj-00087-MK, 2019 WL 3037042 (D. Or. July 10,

2019) (defendant charged with violation of the Mann Act and possession of child pornography

and suffering from diabetes, heart conditions and open sores released on home detention because

of his medical conditions); United States v. Johnston, No. 17-00046 (RMM) 2017 WL 4277140

(D.D.C. Sept. 27, 2017) (defendant charged with violation of the Mann Act and in need of colon

surgery released to custody of his wife for 21 days); United States v. Cordero Caraballo, 185 F.

Supp. 2d 143 (D.P.R. 2002) (badly wounded defendant released to custody of his relatives).

       B. There are Conditions of Release that Reasonably Assure Mr. Sartwell is not a
          danger to the community.

       The Bail Reform Act requires the Court to impose “the least restrictive [] condition,

or combination of conditions, that [it] determines will reasonably assure the appearance

of the person as required and the safety of any other person and the community.” 18

U.S.C. § 3142(c)(1)(B). The defense submits that there are conditions of release that can

be crafted in this case, specifically home detention with electronic monitoring at an alternative

address, that will mitigate any presumed danger Mr. Sartwell may pose, while allowing him to

remain isolated in a home-setting. Mr. Sartwell can reside with a family friend, Matthew Robert

Nelson, at his address in Hanover, MA. That address and other contact information will be

provided to the United States Probation Department. Mr. Sartwell poses no danger to the

community while on home-detention with electronic monitoring at an address that is not linked

to firearms, firearms accessories, or tools to potentially build firearms. Everything the

Magistrate and District Court judges were concerned about related to a release to the Sartwell

                                                14
        Case 1:19-cr-10479-DJC Document 31 Filed 04/24/20 Page 15 of 15



home is addressed by allowing for him to live at an alternative address that would be investigated

by the U.S. Probation Department. To that end, the defense respectfully requests that this Court

grant conditions of release or, in the alternative, re-open the bond hearing and allow the defense

to present arguments in favor of bail to the Court.

                                          CONCLUSION

   Wherefore the Defendant moves this Court to grant the following relief:

       A.      Hold an emergency hearing on this motion as soon as possible; and

       B.      Allow the Defendant to appear by video; and

       C.      Grant this motion and release the Defendant on conditions set forth above as well
               as any additional conditions that the Court deems necessary; and,

       D.      Grant such further relief as is just.

               Respectfully Submitted
                                               BRUCE SARTWELL
                                               By His attorneys,

                                              /s/Oscar Cruz, Jr.
                                              Oscar Cruz, Jr.,
                                              BBO #630813
                                              Federal Public Defender Office
                                              51 Sleeper Street, 5th Floor
                                       Boston, MA 02210
                                              (617) 223-8061

                                               /s/Jessica Thrall___
                                               Jessica Thrall
                                               Assistant Federal Public Defender

                                    CERTIFICATE OF SERVICE
        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
on April 24, 2020.

                                               /s/Oscar Cruz, Jr.
                                               Oscar Cruz, Jr.

                                                  15
